Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1, 2, 6, 7, 9 – 13, and 16 – 24 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, US20170179470A1, and Park, US20190006669A1 as evidenced by Table of Electrical Resistivity and Conductivity (see attached PDF).

Regarding claim 1, Choi teaches a cathode active material (composite cathode active material)[0003], comprising:
a lithium composite oxide (formula 1)[0011]; and
a covering material which covers a surface of the lithium composite oxide (coating layer on the surface of the composite active material)[0077], wherein
the lithium composite oxide is a multi-phase mixture including:
a first phase having a crystal structure which belongs to a monoclinic crystal (first metal oxide of the composite having a space group of C2/M)[0060];
a second phase having a crystal structure which belongs to a hexagonal crystal (the second metal oxide having a space group of R-3m)[0060]; and
the covering material has an electronic conductivity of not more than 106 S/m (coating layer may consist of elements Sc, Y, Nb, Cr, Mo, W, Mn, Fe, B, In, C, Sb, La, Ce, Sm, Gd, Mg, Al, Co, K, Na, Ca, Si, Ti, V, Sn, Ge, Ga, B, As, and Zr)[0084](see attached table of conductivities)
Choi does not teach a third phase having a crystal structure which belongs to a cubical crystal,
the following mathematical formula (I) is satisfied: Integral Intensity Ratio
0.05 < I (18°-20°) /I (43°-46°)≤0.99   (I)
the integral intensity ratio I(18°-20°)/I(43°-46°) is a ratio of an integral intensity I(18°-20°) to an integral intensity I(43°-46°; the integral intensity I(43°-46°) is an integral intensity of a first peak which is a maximum peak present within a range of a diffraction angle 2θ of not less than 43° and not more than 46° in an X-ray diffraction pattern of the lithium composite oxide; and the integral intensity I(18°-20°) is an integral intensity of a second peak which is a maximum peak present within a range of a diffraction angle 2θ of not less than 18° and not more than 20° in the X-ray diffraction pattern of the lithium composite oxide, and
	Park teaches composite lithium oxide cathode material [0007] wherein a one of the materials selected from the composite has a cubical crystal phase belonging to a space group Fd3m [0053]. Further, Park teaches that when the composite material contains a cubic phase that the thermal stability and cycle characteristics may be improved [0053]. Then, it would have been obvious to one skilled in the art before the filing date to combine the cubic crystal lithium oxide of Park into the composite of Choi to improve thermal stability and charge characteristics. 
	Neither park nor Choi expressly state the mathematical formula (I) above. However, the mathematical relationship has a purpose of identifying an amount of the three crystal structures using x-ray diffraction. Choi teaches a similar approach to identify the amounts of monoclinic and hexagonal crystals in the composite [0068][0069]. Further, the presence of each crystal structure is known to impact battery charge and discharge characteristics. Then it would have been obvious to one skilled in the art before the filing date to find the optimum range of 

Regarding claim 2, combined Choi teaches the cathode active material according to claim 1. Further, Choi teaches wherein the covering material is an inorganic material (coating layer may contain metal oxide or inorganic fluoride)[0078][0082].

Regarding claim 6, combined Choi teaches the cathode active material according to claim 1. Further, Choi teaches wherein the covering material forms a solid solution with at least a part of the surface of the lithium composite oxide (coating layer is applied to the surface of the lithium composite oxide)[0077].

Regarding claim 7, combined Choi teaches the cathode active material according to claim 1. Further, Choi teaches wherein the covering material is formed of an oxide or an oxynitride (coating layer may contain metal oxide or inorganic fluoride)[0078][0082].

Regarding claim 9, combined Choi teaches the cathode active material according to claim 8. Further, Choi teaches wherein the covering material is formed of at least one selected from the group consisting of NiO2, CoO2, MnO2, Al2O3, MgO, SiO2, ZrO2, LiNbO3, LiBO2, and Li3-ePO4-fNg (where 0≤e≤3, 0≤f≤3, and 0≤g≤1) (SiO2), alumina (Al2O3), zirconium oxide (ZrO2)[0082]

Regarding claim 10, combined Choi teaches the cathode active material according to claim 9. Further, Choi teaches wherein the covering material is formed of at least one selected from the group consisting of Al2O3, MgO, SiO2, and ZrO2 (SiO2), alumina (Al2O3), zirconium oxide (ZrO2)[0082]

Regarding claim 11, combined Choi teaches the cathode active material according to claim 1. 
Further, Choi teaches wherein the monoclinic crystal is a space group C2/m (first metal oxide of the composite having a space group of C2/M)[0060].

Regarding claim 12, combined Choi teaches the cathode active material according to claim 1. Further, Choi teaches wherein the hexagonal crystal is a space group R-3m (the second metal oxide having a space group of R-3m)[0060].

Regarding claim 13, combined Choi teaches the cathode active material according to claim 1. Further, Park teaches wherein the cubical crystal is at least one selected from the group consisting of a space group Fm-3m and a space group Fd-3m (cubical crystal phase belonging to a space group Fd3m)[0053].

Regarding claim 14, combined Choi teaches the cathode active material according to claim 1. 
Combined Choi does not teach wherein the integral intensity ratio I(18°-20°)/I(43°-46°) is not less than 0.11 and not more than 0.95
	However, the value for the integral intensity ratio representing the amounts of each crystal phase in the lithium composite oxide structure is a result effective variable since the 

Regarding claim 15, the cathode active material according to claim 14, wherein
Combined Choi does not teach the integral intensity ratio I(18°-20°)/I(43°-46°) is not less than 0.35 and not more than 0.95.
However, the value for the integral intensity ratio representing the amounts of each crystal phase in the lithium composite oxide structure is a result effective variable since the crystal phases have known impacts on the cathode materials. Then it would have been obvious to one of ordinary skill in the art before the filing date to arrive at the above values by routine optimization of the three phase mixture of combined Choi.

Regarding claim 16, combined Choi teaches the cathode active material according to claim 1, Further, Choi teaches wherein the lithium composite oxide contains Mn (formulas 1- 3 and 9 – 12) [0040][0048][0050][0062] – [0067].

Regarding claim 17, combined Choi teaches the cathode active material according to claim 1. Further, Choi teaches wherein the lithium composite oxide contains at least one selected from the group consisting of F, Cl, N, and S (formula 1)[0040].

Regarding claim 18, combined Choi teaches the cathode active material according to claim 17. Further, Choi teaches wherein the lithium composite oxide contains F (formula 1)[0040].

Regarding claim 19, combined Choi teaches the cathode active material according to claim 1. 
Further, Choi teaches wherein the lithium composite oxide has an average composition represented by a composition formula LixMeyOαQβ (formula 1 when X = 1)[0040],
	where Me is at least one selected from the group consisting of Ni [0040],	
Q is at least one selected from the group consisting of F, Cl, N and S; (F,S,Cl)[0040]
	1.05≤x≤1.5; 0.6≤y≤1.0; 1.2≤α2.0; and 0≤β≤3 0.8. [0040]
Choi does not teach where Me is at least one selected from the group consisting of Mn, Co, Fe, Cu, V, Nb, Mo, Ti, Cr, Zr, Zn, Na, K, Ca, Mg, Pt, Au, Ag, Ru, W, B, Si, P, and Al. However, these are common elements used in lithium composites and are known substitutions in the art. 

Regarding claim 20, combined Choi teaches the cathode active material according to claim 1, Further, Choi teaches wherein the cathode active material includes the lithium composite oxide as a main component (formulas 1- 3 and 9 – 12) [0040][0048][0050][0062] – [0067].

Regarding claim 21, combined Choi teaches the cathode active material according to claim 1. 
Further, Choi teaches wherein the multi-phase mixture is a three-phase mixture composed of the first phase (first metal oxide of the composite having a space group of C2/M)[0060], the second phase (the second metal oxide having a space group of R-3m)[0060]. 
Additionally, Park teaches the third phase (cubical crystal phase belonging to a space group Fd3m)[0053].

Regarding claim 22, combined Choi teaches a battery (battery)[0009], comprising:
	a cathode including the cathode active material according to claim 1 (battery containing the positive active material mixture)[0009];
	an anode (negative electrode)[0124]; and
	an electrolyte (electrolyte)[0133].

Regarding claim 23, combined Choi teaches the battery according to claim 22. 
	Further, Choi teaches the anode contains at least one selected from the group consisting of:
	(i) an anode active material capable of occluding and releasing lithium ions (an implicit feature of a functioning anode in a lithium battery)[0125][0128], and
	(ii) a material from which a metal lithium is dissolved into the electrolyte during discharge and onto which the metal lithium is precipitated during charge; and
	the electrolyte is a non-aqueous electrolyte liquid (nonaqueous liquid electrolyte)[0136].

Regarding claim 24, combined Choi teaches the battery according to claim 22, 
Further, Choi teaches wherein the anode contains at least one selected from the group consisting of:
	(i) an anode active material capable of occluding and releasing lithium ions (an implicit feature of a functioning anode in a lithium battery)[0125][0128], and
	(ii) a material from which a metal lithium is dissolved into the electrolyte during discharge and onto which the metal lithium is precipitated during charge; and
	the electrolyte is a solid electrolyte (solid electrolyte)[0136].

Claim 3 - 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, US20170179470A1, and Park, US20190006669A1 as applied to claim 1 above, and in further view of Kim, US20140212745A1.

Regarding claim 3, the cathode active material according to claim 1, wherein
Combined Choi does not teach a mass ratio of the covering material to the lithium composite oxide is not more than 0.2.
	Kim teaches a battery with a lithium composite cathode material [0008] with a metal nitrate coating layer wherein the coating layer is in the range of 0.1 – 6% weight in relation to the composite oxide cathode material. Further Kim teaches the weight % range to be such that improved charge and discharge properties of the battery were improved [0035].
	Then it would have been obvious to one skilled in the art before the filing date to combine the teachings of a weight % of Kim with the coating layer of combined Choi to improve battery charge and discharge characteristics.

Regarding claim 4, combined Choi teaches the cathode active material according to claim 3, wherein
Combined Choi does not teach the mass ratio of the covering material to the lithium composite oxide is not less than 0.01 and not more than 0.1.
Kim teaches a battery with a lithium composite cathode material [0008] with a metal nitrate coating layer wherein the coating layer is in the range of 0.1 – 6% weight in relation to the 
	Then it would have been obvious to one skilled in the art before the filing date to combine the teachings of a weight % of Kim with the coating layer of combined Choi to improve battery charge and discharge characteristics.

Regarding claim 5, combined Choi teaches the cathode active material according to claim 1. 
Combined Choi does not teach the covering material has a thickness of not less than 0.1 nanometers and not more than 10.0 nanometers.
	Kim teaches a battery with a lithium composite cathode material [0008] with a metal nitrate coating layer wherein the thickness of the coating layer is applied in a thickness range of 10 – 100 nm. Further, Kim teaches the coating layer has the thickness within the range, the charge and discharge efficiency and the cycle-life characteristics of positive active material may be improved [0034].
	Then it would have been obvious to one skilled in the art before the filing date of the invention to combine the teaching for a coating layer thickness of Kim with the coating layer of combined Choi to improve battery charge and discharge characteristics. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, US20170179470A1, and Park, US20190006669A1 as applied to claim 7 above, and in further view of Dudney, US20140106186A1.

Regarding claim 8, combined Choi teaches the cathode active material according to claim 7. 
Combined Choi does not teach wherein the covering material is represented by a composition formula LiaAbOcNd,
	where A is at least one selected from the group consisting of Mn, Co, Ni, Fe, Cu, Nb, Mo, Ti, Al, Cr, Zr, Zn, Na, K, Ca, Mg, Pt, Au, B, P, Si, Eu, Sm, Ce, and H,
0≤a≤3, 0.5≤b≤4, 1≤c≤4, and 0≤d≤1.
	Dudney teaches a lithium battery with a lithium composite oxide active material with a coating layer (protective layer)[0005]. Further, Dudney teaches the coating layer to be a lithium phosphorous oxynitride compound as well as the coating layer to have the ability to reduce the internal resistance [0038]. 	
	Then it would have been obvious to one skilled in the art before the effective filing date to combine the LiPO-4N of Dudney with the cathode active material coating of Choi to reduce battery resistance. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724